Citation Nr: 0808221	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial higher (compensable) rating for a 
scar on the forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1973 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that 
granted service connection and a noncompensable rating for a 
scar on the forehead, effective January 30, 2003.  In 
February 2007, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT

The veteran's service-connected scar on the forehead is 
manifested by a 3 cm by 1 mm wide vertical scar that is 
slightly hypopigmented with no keloid, tenderness or pain; no 
loss of tissue or muscle underneath the scar; and no 
adherence to the underlying tissue.  The scar is stable and 
is not manifested by one or more characteristics of 
disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable rating for a scar on the 
forehead have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, No. 05-0355 
(U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, and 
in a February 2007 letter the RO provided notice regarding 
what information and evidence is needed to substantiate the 
claim for an higher (compensable) rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.  The 
February 2007 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in October 2007. 

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating following 
the grant of service connection for a scar on the forehead.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that in the informal hearing presentation, the 
veteran's representative essentially identified the schedular 
criteria required for a higher (compensable rating).  The 
informal hearing presentation shows that the veteran had 
actual knowledge of the criteria that must be met for a 
higher rating to be awarded.  A remand for additional 
notification regarding criteria with which the veteran and 
his representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service VA treatment 
records; and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service VA treatment records; and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Under Diagnostic Code 7800 disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of 3 or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement will be rated 
30 percent.  Such disfigurement with one characteristic of 
disfigurement a 10 percent rating will be assigned.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

      Scar 5 or more inches (13 or more cm.) in length.
      Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Scars that are superficial and unstable will be rated as 
10 percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scars that are superficial 
and painful on examination will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

A December 2004 VA scars examination report noted that the 
veteran reported that he hit his head on the edge of a door 
while he was on active duty.  He indicated that he was seen 
at the local military healthcare facility and received 
several stitches for a laceration, which were removed one 
week later with no sequelae.  The veteran stated that he had 
suffered no problems at all since the laceration healed.  It 
was noted that he was symptomatic at that time.  

The examiner reported that the veteran had a vertical scar 
beginning at the border of the left eyebrow that extended 
cephalad 3 cm.  The examiner stated that the scar was 1 mm 
wide and slightly hypopigmented as compared to the 
surrounding skin with no keloid or tenderness.  It was noted 
that there was no loss of tissue or muscle underneath the 
scar and that there was no pain on examination.  The examiner 
indicated that there was no adherence to the underlying 
tissue and that the tissue of the veteran's forehead was very 
mobile.  The examiner reported that there was no irregularity 
or atrophy.  It was noted that the scar was not shiny or 
scaly in appearance.  The examiner stated that the scar was 
very stable and that there was no elevation or depression of 
the surface scar to palpation.  The examiner indicated that 
the scar was, in fact, superficial, and that there was no 
inflammation, edema, or keloid formation.  The examiner noted 
that there was no gross distortion or symmetry of any feature 
or set of paired features of the face with the exception of 
mild blepharoptosis, bilaterally.  It was reported that there 
was no induration or inflexibility of the skin.  The examiner 
stated that there was no limitation of motion and that the 
scar was not disfiguring.  The assessment was scar, left 
forehead, secondary to laceration from trauma while on active 
duty during military service, healed, and asymptomatic.  

VA treatment records dated from August 2004 to May 2007 show 
treatment for several disorders, but no treatment for 
problems related to the scar.  

The medical evidence supports the current noncompensable (0 
percent) rating for a scar on the forehead under Diagnostic 
Codes 7800, 7803, 7804, or 7805.  The evidence does not show 
that the scar meets the criteria for disfigurement under 
Diagnostic Code 7800.  Additionally, the evidence fails to 
indicate that the scar is painful or unstable as required for 
a compensable rating under Diagnostic Codes 7803 or 7804.  
Further, there is no functional impairment as would warrant 
consideration of Diagnostic Code 7805.  As the requirements 
for a compensable rating are not met, a noncompensable rating 
is proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the veteran's scar on 
the forehead at any point during the course of the claim, and 
the claim for a compensable rating is denied.  See Fenderson, 
supra.  



In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

A compensable rating for a scar on the forehead is denied.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


